The opinion of the Court was delivered by
Kennedy, J.
The plea to the jurisdiction of the court was correctly overruled. The demand for which the bond was given, seems to be embraced by the Act of 1839, under which this action, brought for the recovery of it, was transferred from the Court of Common Pleas of York county to that of Adams county, for trial. It is clear that the certificates, which formed the consideration for giving the bond, were issued for the purpose of enabling the commissioners of the county to carry into effect the building and completion of the new court-house; and therefore may be said with the utmost propriety to have arisen in building the same; which would bring it within both the words and the meaning of the Act. The words in this respect are, “ demands arising on work done, materials furnished, or otherwise in building or erecting the new court-house in the county of York;” so that it is sufficient, if the demand in suit has arisen in any way whatever from the building or erecting of the new court-house, to entitle the party interested to have it removed for trial to the county pointed out for that purpose, in order that it might be tried by a jury, free from all prejudice, as well as interest, in regard to it.
The court below were also right in permitting the bond to be read in evidence to the jury. The execution of it was very satisfactorily proved. And it was shown likewise that Joseph Small and John Beck, by whom it was executed as commissioners of the county, had been previously duly elected to that office; that they had taken upon themselves the execution of the duties appertaining thereto, and continued thence to do the same until after the execution of the bond. The exception is confined to Mr Small. It is contended that he was elected to the office for a term only of three years; and that having been elected to the office on the 13th of October 1835, his term expired on the 12th, or 13th at farthest, of October 1838, two or three days before he joined in executing the bond. And the more especially ought it to be so considered, as John Raymond had, previously to the execution of the bond, on the 10th of October 1838, been duly elected the successor of Mr Small in office, and was willing to accept the office. To this it may be answered, however, that under the Act of Assembly, Joseph Small was not elected merely for a term of three years to the office of commissioner, but until his successor should be elected or appointed. Now it is perfectly plain, that the reason for declaring that a preceding commissioner of the county should hold his office until a successor should be appointed or elected to take his place, was to prevent the office from becom*320ing vacant for any length of time, so far as it was practicable to provide against it. Hence, to effectuate the object of the Act in this respect, there does not appear to have been any impropriety in Joseph Small’s continuing to perform the duties of a commissioner until his successor, John Raymond, took the oath of office prescribed by law, which was a prerequisite to his entering on the performance of the duties of it; but it was not taken by him until the 22d of October 1838, say seven days after the execution of the bond. At all events, it is abundantly clear that Joseph Small was in the full exercise of the duties of the office of commissioner of York county, at the time he executed the bond as such; and if not commissioner de jure, he was so de facto; and whether he was the one or the other, his act, in executing the bond in favour of the plaintiffs below, would be binding upon the county. This disposes of the second error, and goes to show that the court were right.
We also think that the third error has not been sustained. The offer was quite too general. Nothing whatever, pertinent to the issue, is specified in it; and it would be unreasonable, if nothing worse, to have the time of the court and jury occupied in hearing evidence, unless the nature and import of it be stated, so that the court may judge whether it is relevant or not to the issues trying.
The fourth error has been answered in what is said above on the second error, and the direction of the court, complained of in it, shown to be correct.
The fifth error raises the question, whether the bond is valid and recoverable, seeing it was given for promissory notes or certificates, issued and put into circulation by order of the board of commissioners of the county of York, contrary to law. This question is not of difficult solution; for notwithstanding the certificates were issued in violation of Acts of Assembly prohibiting the same, yet by the Acts of the 22d of March 1817, and the 12th of April 1828, the party issuing them is made, in express terms, liable to pay them. Here the county of York is regarded as the party that issued the certificates, for which the bond was given; and being liable under the Acts of Assembly to pay them, it follows that the bond is good and binding.
Judgment affirmed.